Citation Nr: 1011433	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  09-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for hearing 
loss. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to 
December 1971, from June 1980 to July 1988, and from November 
1990 to May 1991.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2008 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina, 
which, in pertinent part, granted service connection for 
hearing loss and assigned an initial noncompensable 
evaluation, effective August 31, 2007.  

In November 2009 the Veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of the hearing is of record.


FINDING OF FACT

The Veteran's bilateral hearing loss manifests Level I 
hearing impairment in both ears. 


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.85, 
Diagnostic Codes 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for the Veteran's hearing loss was granted 
in the January 2008 rating decision on appeal with an initial 
noncompensable evaluation assigned, effective August 31, 
2007.  The Veteran contends that an increased rating is 
warranted for his bilateral hearing loss as his hearing has 
worsened to the point where he requires a hearing aid.  

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 
12 Vet. App. 119 (1999), it was held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In Fenderson, the Court 
also discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the initial 
evaluation period.

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and 
(d).  

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the Rating Schedule establishes 
eleven (11) auditory acuity levels, designated from Level I, 
for essentially normal acuity, through Level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the Rating Schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

When the puretone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or when the puretone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  During a November 2007 VA 
contract examination, the Veteran reported being unable to 
hear the television, whispers, and conversations on the 
telephone.  He denied receiving any treatment for hearing 
loss.  The authorized audiological evaluation indicated pure 
tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
35
45
55
LEFT
25
30
50
60

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.

The record also contains an August 2007 examination report 
from a private physician stating that the Veteran 
demonstrated mild to moderate sensorineural hearing loss with 
mild impairment to hearing speech.  The physician concluded 
that the Veteran experienced a communicative deficit as a 
result of his hearing loss. 

The Veteran's right ear puretone threshold average measured 
38.75 Hz at the November 2007 VA contract examination with a 
speech recognition score of 100 percent.  The Veteran's right 
ear hearing impairment therefore translates to Level I 
hearing using Table VI.  With respect to the left ear, a 
puretone threshold average of 41.25 Hz was measured at the 
November 2007 VA contract examination with a speech 
recognition score of 100 percent.  Thus, the left ear hearing 
impairment also translates to Level I hearing using Table VI.  
Level I hearing impairment in both ears warrants a 
noncompensable evaluation under the applicable criteria.  38 
C.F.R. § 4.85, Diagnostic Code 6100.  This degree of hearing 
impairment is also compatible with the private physician's 
findings of mild to moderate sensorineural hearing loss and 
only mild impairment to speech discrimination.  Accordingly, 
a compensable rating is not warranted under Diagnostic Code 
6100.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating, but has found none.  In 
addition, the Board has considered the doctrine of reasonable 
doubt but has determined that it is not applicable to this 
period because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Other Considerations

Occupational Impairment

The Court has recently held in May 2009 that a request for a 
total disability rating due to individual employability 
resulting from service-connected disability (TDIU), whether 
expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather 
part of the adjudication of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, when entitlement to TDIU is raised during the appeal of 
a rating for a disability, it is part of the claim for 
benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the 
Veteran is unemployable because of his hearing loss 
disability.  Although the Veteran reported during his 
November 2009 hearing that he worked as a physician and had 
difficulty hearing hearts and lungs through his stethoscope, 
he has not stated that he lost time from work or is unable to 
perform occupational duties due to his service-connected 
hearing loss.  Therefore, remand or referral of a claim for 
TDIU is not necessary as there is no evidence of 
unemployability due to the service-connected bilateral 
hearing loss.

Extraschedular Rating

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The Court has set out a three-
part test, based on the language of 38 C.F.R. § 3.321(b)(1), 
for determining whether a veteran is entitled to an extra-
schedular rating: (1) the established schedular criteria must 
be inadequate to describe the severity and symptoms of the 
claimant's disability; (2) the case must present other 
indicia of an exceptional or unusual disability picture, such 
as marked interference with employment or frequent periods of 
hospitalization; and (3) the award of an extra-schedular 
disability rating must be in the interest of justice.  Thun 
v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 
572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the 
Veteran's disability.  The Veteran's hearing loss is 
manifested by decreased hearing acuity and difficulty 
understanding conversations.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that, unlike the rating schedule for hearing loss, the 
extraschedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extraschedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Id. at 
455.

In the present case, the November 2007 VA contract 
examination report contains a description of the Veteran's 
subjective complaints.  The contract examiner noted that the 
functional impairment resulting from the Veteran's hearing 
loss consisted of difficulty understanding the television, 
whispers, and conversations on the telephone.  The Veteran 
also testified in November 2009 that he had difficulty 
hearing women speak in conversation.  

The Board has considered this evidence in light of Martinak 
and the provisions of 38 C.F.R. § 3.321(b)(1), but does not 
find that the Veteran has described functional effects that 
are "exceptional" or not otherwise contemplated by the 
currently assigned noncompensable rating.  Rather, his 
description of difficulties with hearing is consistent with 
the degree of disability addressed by his current evaluation.

The rating criteria are therefore adequate to evaluate the 
Veteran's disability and referral for consideration of an 
extra-schedular rating is not warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to her claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran has not reported undergoing any treatment for 
hearing loss with VA or private health care providers.  
Additionally, the Veteran was provided a proper VA contract 
examination in response to his claim.

In a June 2008 statement, the Veteran contended that the 
results of the November 2007 VA contract examination were not 
an adequate representation of his hearing loss as it did not 
reflect his hearing acuity in real life situations.  
38 C.F.R. § 4.85 (2009) requires that an examination for 
hearing must include a controlled speech discrimination test 
and puretone audiometry test.  The November 2007 VA contract 
examination included both these tests and was issued by a 
state-licensed audiologist.  The Veteran's complaints 
regarding the functional effects of his hearing loss on his 
daily life were recorded by the examiner and have been 
considered by the Board.  Therefore, the November 2007 VA 
contract examination is adequate for rating purposes.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to an initial compensable rating for hearing loss 
is denied. 



____________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


